DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an amendment filed 05/04/2022.
Claims 1-20 are pending.
Claims 1, 13, and 18 are amended.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:

While Valdavia discloses producing a virtual object in a virtual environment where the object can be displayed in a head mounted display, and wherein virtual objects may be produced and manipulated with gestures using virtual tools, and wherein an object can be printed in a three dimensional printer, and while Toma teaches generating a file to render a virtual object, and while Gonzales teaches a printer file, and while RoMa teaches a head mounted display showing a virtual object as the object is being built, none of the references taken either alone or in combination with the prior art of record disclose an apparatus or method, including:


(Claim 1) "…produce the virtual object for display by a Head-Mounted Device (HMD) coupled to the IHS during execution of a virtual, augmented, or mixed reality (xR) application; execute a command with respect to the virtual object to produce a manipulated virtual object displayed by the HMD; generate a second electronic file in XML format, wherein the second XML file describes the manipulated virtual object, wherein the electronic file describing the manipulated virtual object is created by modifying the first electronic file describing the virtual object to incorporate at least one change to a physical characteristic of the virtual object; transmit the second electronic file to a three-dimensional (3D) printer coupled to the IHS, wherein the second electronic file enables the 3D printer to build a physical instance of the manipulated virtual obj ect; produce a time-lapse pre-build of the manipulated virtual object for display by the HMD; and overlay the time-lapse pre-build of the manipulated virtual object over a print area of the 3D printer to permit the user to watch the time- lapse pre-build.",


(Claim 13) "…3D printer to: receive an electronic file corresponding to a manipulated virtual object from an Information Handling System (IHS) coupled to a Head-Mounted Device (HMD) during execution of a virtual, augmented, or mixed reality (xR) application, wherein a virtual object is produced by the IHS during the xR application, wherein the IHS is configured to execute a command with respect to the virtual object to produce a manipulated virtual object, wherein the electronic file corresponding to the manipulated virtual object is created by modifying an electronic file corresponding to the virtual object to incorporate at least one change to a physical characteristic of the virtual object, wherein the electronic file corresponding to the manipulated virtual incorporates at least one configuration option for printing the manipulated virtual object, wherein the configuration option includes at least one of: a type of material to be injected or a type of nozzle used, and wherein the electronic file corresponding to the manipulated virtual object and the electronic file corresponding to the virtual object are not the same electronic file; and build a physical instance of the manipulated virtual object.",

(Claim 18) "…generating a first electronic file in an Extensible Markup Language (XML) format, wherein the first XML file describes a virtual object; producing a virtual object for display by a Head-Mounted Device (HMD) coupled to the IHS during execution of a virtual, augmented, or mixed reality (xR) application; executing a command with respect to the virtual object to produce a manipulated virtual object displayed by the HMD; transmitting a second electronic file corresponding to the manipulated virtual object to a three-dimensional (3D) printer coupled to the IHS, wherein the second electronic file enables the 3D printer to build a physical instance of the manipulated virtual object, and wherein the second electronic file corresponding to the manipulated virtual object is created by modifying a first electronic file corresponding to the virtual object to incorporate at least one change to a physical characteristic of the virtual object; and transmitting at least one configuration option for printing the manipulated virtual object to the 3D printer based upon a second command, wherein the second command comprises a gesture captured by the HMD, and wherein the configuration option includes a texture.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117